DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 
2.               The following is a NON-FINAL office action upon examination of application number 16/935,138 in response to Applicant’s Request for Continued Examination (RCE) filed on July 01, 2022.

3.	In accordance with Applicant’s amendment, claims 1 and 21 are amended. Claims 1-36 are currently pending.

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 02/04/2015 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

5.	In the response filed July 01, 2022, Applicant amended claims 1 and 21, and did not cancel any claims. No new claims were presented for examination. 

Response to Arguments

6.	Applicant's arguments filed July 01, 2022, have been fully considered.

7.	Applicant submits “Applicant has amended claim 1 to recite in part “validate inputted information from an inspector for internal consistency or compliance with rules, and in response to a determination that the inputted information is entered incorrectly, alert the inspector of the determination that the inputted information is entered incorrectly.” Claim 21 has been amended similarly. None of the references teach these features.” [Applicant’s Remarks, 07/01/2022, pages 9-10]

In response to the Applicant’s argument that none of the references teach “validate inputted information from an inspector for internal consistency or compliance with rules, and in response to a determination that the inputted information is entered incorrectly, alert the inspector of the determination that the inputted information is entered incorrectly” as recited in amended claims 1/21, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 07/01/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/21 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claims 1/21 and supports a conclusion of obviousness of the amended claims.

8.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Objections

9.	Claim 16 is objected to because of the following informalities: typographical errors. 

Claim 16 recites “The system of claim 1, wherein the server is configured to assigns dynamically an inspector based on a plurality of parameters comprising proximity to the vehicle, experience with vehicle types, and training of the inspector.” Claim 16 should recite “The system of claim 1, wherein the server is configured to assign dynamically an inspector based on a plurality of parameters comprising proximity to the vehicle, experience with vehicle types, and training of the inspector.” Appropriate correction is required.

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1, 2, 4-12, 15, 21-22, 24-32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al., Pub. No.: US 2012/0123951 A1, [hereinafter Hyatt], in view of Merg et al., Pub. No.: US 2013/0317694 A1, [hereinafter Merg], in view of McQuade et al., Pub. No.: US 2012/0136527 A1, [hereinafter McQuade], in further view of Helstab, Pub. No.: US 2018/0025392 A1, [hereinafter Helstab].

As per claim 1, Hyatt teaches a system for generating a dynamic and customized inspection checklist for diagnosing a vehicle (paragraph 0007, discussing that the service management platform can include a service management server coupled to a database that holds a vast array of information regarding the collection of assets; paragraph 0012, discussing that the service management server can provide to a service provider, a list of recommended inspections; paragraphs 0023, 0033), the system (paragraphs 0007, 0012, 0088) comprising:

a smart mobile computing device, including at least one input device, at least one output device, and a mobile inspection module (paragraph 0012, discussing that service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item; paragraph 0023, discussing that FIG. 1 illustrates an example of a network architecture in accordance with one embodiment. Service management server 105 can also be coupled, through network 115, to fleet manager computer 120, asset service provider computer 125, asset manufacturer computer 130, asset part manufacturer computer 135, asset part dealer computer 140 and asset telematics device 145--all of which can be associated with a particular asset of the fleet owner or manager maintained by the platform. In this embodiment, fleet manager computer 120 can be associated with an owner or manager of a fleet of vehicles; asset service provider computer 125 can be associated with, for example, an inspection station…; paragraph 0025, discussing that asset service provider computer 125 [i.e., smart mobile computing device] and any other participating computer may be any device that can send or receive information and/or communicate with service management server 105 over network 115…The devices may also be embodied as access devices other than standalone computers, including--but not limited to--smart phones [i.e., the asset service provider computer is embodied ad a smart phone (i.e., smart mobile computing device)], cellular phones, tablets, and other suitable electronic communication devices; paragraph 0039, discussing that inspections can be cloud based, accessed wirelessly, and device independent so that service technicians can perform the inspection and interact with the service management server and the asset profile specific to the asset being inspected via the technicians' own hand-held device. This is advantageous because it enables the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle; paragraph 0042, discussing that the asset service provider computer 125 can be provided with a graphical user interface (GUI), allowing a user to access database via service management server 105. The GUI can be, for example, a software program [i.e., mobile inspection module] executed on the respective computer…; paragraph 0082, discussing that the platform can provide a user interface to allow various platform participants, such as a fleet manager, network, service provider, OEM, etc., to create inspection forms; paragraph 0084, discussing that the computing device can include, for example, one or more of processor, input device, output device, storage, and communication device; paragraph 0042), configured to: 

identify a type of vehicle based at least in part on obtaining at least one of a vehicle identification number (VIN) of the vehicle, a model of the vehicle, or a make of the vehicle (paragraph 0027, discussing that the service management server can obtain information relevant to the vehicles in the fleet from fleet owner computer and store that information in database 110. Such information can include, for example, the make, model, Vehicle Identification Number (VIN), mileage, use, location, driver, and other information related to the vehicle. Service management server can also obtain information relevant to the vehicles in the fleet from asset manufacturer computer. That information can then be stored in a database or used in "real-time" by the service management server; paragraph 0028, discussing that database 110 can be a relational database identifying each vehicle by its VIN number or another unique number generated for the vehicle [i.e., identifying each vehicle by its VIN number is considered to be identifying a type of vehicle based at least in part on obtaining a vehicle identification number (VIN) of the vehicle]; paragraphs 0045, 0062);

obtain, in real-time, at least one parameter associated with each of the plurality of vehicle components (paragraph 0007, discussing that the term "collection of assets" can refer to a fleet of vehicles which may, for example, include trucks managed by a trucking company, car rentals managed by a rental company, etc. The service management platform can include a service management server coupled to a database that holds a vast array of information regarding the collection of assets…All information access, delivery, retrieval and presentation can be in-context relative to a specific asset [i.e., vehicle]. That is, all asset-related data can be specifically tagged with and driven by a particular asset, and can be pulled into the platform from external data sources in real-time...; paragraph 0023, discussing that service management server 105 can also be coupled, through network 115, to fleet manager computer 120, asset service provider computer 125, asset manufacturer computer 130, asset part manufacturer computer 135, asset part dealer computer 140 and asset telematics device 145--all of which can be associated with a particular asset [i.e., vehicle] of the fleet owner or manager maintained by the platform; paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 such as an asset's onboard diagnostic computer/processor [i.e., obtaining telematics from an asset telematics device such as an asset’s onboard diagnostic computer/processor is considered to be obtaining, in real-time, at least one parameter associated with each of the plurality of vehicle components – as set forth above in paragraph 0007 all asset-related data can be pulled into the platform from external data sources in real-time]; paragraph 0030, discussing that all asset-related data can be specifically tagged with and driven by a particular asset, and can be pulled into the platform from external data sources (e.g., databases associated with computers 125, 130, 135 and 140 and device 145) in real-time during the processes described herein via pre-defined application programming interfaces associated with the external data sources; paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 such as an asset's onboard diagnostic computer/processor, or from a participating onboard computer management server that receives such information from a collection of asset telematics devices and distributes such information appropriately. Service management server 105 can receive information concerning faults or other status information detected and/or maintained by asset telematics devices [i.e., obtaining status information detected and/or maintained by asset telematics devices also suggests obtaining at least one parameter associated with each of the plurality of vehicle components]…; paragraph 0079, discussing that FIGS. 25A-25B illustrate an example of a threaded communication between multiple participants via the platform. In this example, a live threaded communication of a vehicle's telematics, service provider, fleet manager and tech support center is illustrated. For example, note the faults codes from telematics onboard diagnostics and fleet Director of Maintenance responding via email; FIGS. 25A-25B; paragraphs 0027, 0033); and

 a server communicatively coupled to the smart mobile computing device (paragraph 0023, discussing that  the service management platform can be deployed on service management computer 100 and include service management server 105 coupled to database 110. Service management server 105 can also be coupled, through network 115, to fleet manager computer 120, asset service provider computer 125, asset manufacturer computer 130, asset part manufacturer computer 135, assert part dealer computer 140 and asset telematics device 145--all of which can be associated with a particular asset of the fleet owner or manager maintained by the platform [i.e., the service management server coupled to the asset service provider computer is considered to be the server communicatively coupled to the smart mobile computing device – as described below, the asset service provider computer may be embodied as a smart phone (see paragraph 0025)]; paragraph 0025, discussing that asset service provider computer 125 and any other participating computer may be any device that can send or receive information and/or communicate with service management server 105 over network 115…The devices may also be embodied as access devices other than standalone computers, including--but not limited to--smart phones [i.e., smart mobile computing device], cellular phones, tablets, and other suitable electronic communication devices; paragraph 0011), the server configured (paragraph 0094, discussing that the service management server can comprise a single server configured to both collect data from a plurality of data sources related to the parties and the service of the assets and to determine service requirements for the assets…; paragraph 0023) to:

generate a dynamic inspection checklist customized, the customized dynamic inspection checklist comprising at least one identified and recommended inspection task for the inspector (paragraph 0012, discussing that the service management server can provide to a service provider, a list of recommended inspections. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by -step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item; paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset/inspection combination [i.e., the inspection protocol specific for each asset/inspection combination is considered to be the customized dynamic inspection checklist – as set forth above, an “asset” refers to a vehicle (paragraphs 0007,0009)]. In other embodiments, the information can be stored elsewhere and retrieved by service management server 105 when needed on a real-time basis using in-context access. Inspections can be specific to a particular asset and/or to a particular component or assembly within an asset or class of assets. When an asset arrives at a service provider location and a technician enters asset identifying information into asset service provider computer 125, the asset profile specific to that asset can be retrieved from service management server 105, and the technician can be presented with one or more inspection options. When a particular inspection is selected, an inspection protocol can be presented to the technician. Each specific inspection item can be identified based on component and component location [i.e., presenting an inspection protocol including identified specific inspection items to the technician suggests at least one identified and recommended inspection task for the inspector]. For each component, various inspection options can be presented via a pull-down menu, which may include various failures specific to that component. The technician can also be presented with the opportunity to enter notes, to upload a photograph of the failed component and/or to select a platform-generated repair operation specific to the vehicle and component in question. Inspection failures can be tied to predefined repair plans that get loaded to the case and/or presented to the service writer to select and add; paragraphs 0011, 0061, 0062, 0082); and 

retrieve the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle (paragraph 0007, discussing that the term "collection of assets" can refer to a fleet of vehicles which may, for example, include trucks managed by a trucking company, car rentals managed by a rental company, etc. The service management platform can include a service management server coupled to a database that holds a vast array of information regarding the collection of assets…All information access, delivery, retrieval and presentation can be in-context relative to a specific asset. That is, all asset-related data can be specifically tagged with and driven by a particular asset, and can be pulled into the platform from external data sources in real-time [i.e., as set forth above, the external data sources include databases associated with computers 125, 130, 135 and 140 and device 145 (i.e., asset telematics device 145) – see paragraph 0030]; paragraph 0023, discussing that service management server 105 can also be coupled, through network 115, to fleet manager computer 120, asset service provider computer 125, asset manufacturer computer 130, asset part manufacturer computer 135, asset part dealer computer 140 and asset telematics device 145--all of which can be associated with a particular asset [i.e., vehicle] of the fleet owner or manager maintained by the platform; paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 such as an asset's onboard diagnostic computer/processor, or from a participating onboard computer management server that receives such information from a collection of asset telematics devices and distributes such information appropriately. Service management server 105 can receive information concerning faults or other status information detected and/or maintained by asset telematics devices [i.e., receiving information concerning faults or other faults information detected by asset telematics devices suggests retrieving the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle – as set forth above, an asset telematics device includes an asset's onboard diagnostic computer/processor] as well as the location of the asset. Service management server 105 can add this information to the asset profile, open a new service event and send alerts to various participants according to configurations set by the asset owner; paragraph 0070, discussing that once the vehicle is selected, service management server 105 can search the asset profile corresponding to the selected vehicle, pull service information from the service provider's profile stored in the server, pull service bulletin operation information from the original equipment (OE) systems, and pull VIP inspection information from the inspection network; paragraphs 0033, 0079).

	While Hyatt teaches obtain, in real-time, at least one parameter associated with each of the plurality of vehicle components, and generating a customized dynamic inspection checklist, it does not explicitly teach that the least one parameter associated with each of the plurality of vehicle component is obtained by connecting with at least one sensor associated with a plurality of vehicle components installed on the vehicle, the at least one sensor comprising an on-board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle; validate inputted information from an inspector for internal consistency or compliance with rules, and in response to a determination that the inputted information is entered incorrectly, alert the inspector of the determination that the inputted information is entered incorrectly; that the dynamic inspection checklist is customized based on the obtained at least one parameter; and that the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle is retrieved at least in response to establishing a connection with the at least one sensor.
 Merg in the analogous art of vehicle inspection systems teaches:

connect with at least one sensor associated with a plurality of vehicle components installed on the vehicle to obtain at least one parameter associated with each of the plurality of vehicle components (paragraph 0001, discussing that modern vehicles include electronic control modules and diagnostic systems for monitoring the status of associated vehicle equipment. Information conveyed by the diagnostic systems has become more standardized, assisting in the evaluation of vehicle conditions and identifying appropriate repair procedures; paragraph 0023, discussing that the diagnostic tool may be connected to a vehicle electronic control module (e.g., engine control module, transmission control module, ABS control module, etc.) to detect the malfunction (e.g., retrieve a DTC indicative of the malfunction); paragraph 0025, discussing that the diagnostic tool 108 further may be configured to communicate through a transmitter 112 with a computing device 114 to provide vehicle identification or diagnostic information to the computing device 114. The computing device 114 can be, for example, a mobile telephone, personal digital assistant (PDA), tablet computing device, etc. The diagnostic tool 108 may be configured to communicate with the computing device 114 over one or more communication protocols different from the one or more communication protocols used in the vehicle 102; paragraph 0035, discussing that the computing device 114 and the shop management computing device 116 may be configured to include Global Positioning System (GPS) sensor that may be configured to a provide to the server 120 information identifying a location of the computing device 114, or the shop management computing device 116, and/or the vehicle 102 to which the computing device 114, or the shop management computing device 116 may be connected; paragraph 0048, discussing that the diagnostic or scan tool may be connected to the vehicle to determine or retrieve the identification information. In this example, the diagnostic tool may be configured to transmit the identification information to a communication network, and the computing device may be configured to receive the information from the communication network; paragraph 0049, discussing that the information describing condition of the vehicle may, for example, include odometer reading (i.e., mileage driven by the vehicle), a diagnostic trouble code (DTC), and description of symptoms of a malfunction that the vehicle may be experiencing; paragraph 0050, discussing that the diagnostic tool may be connected to a vehicle electronic control module to retrieve the DTC indicative of the malfunction or type of malfunction [i.e., obtaining information describing condition of the vehicle including an odometer reading, and a diagnostic trouble code by connecting to a vehicle control module suggests obtaining at least one parameter associated with each of the plurality of vehicle components]; paragraph 0051, discussing that the information describing the condition of the vehicle may include vehicle On-Board Diagnostic Parameter Identifiers (PIDs) and one or more values associated with each PID (PID values). As an example, a PID may include a parameter identifier that can be used to request (e.g., through a diagnostic tool and a DLC) PID values from electronic control modules of the vehicle, and the PID values may indicate, for example, fuel system status, engine coolant temperature, fuel trim, fuel pressure, engine revolutions/minute (RPMs), vehicle speed, timing advance, and intake air temperature; paragraph 0052, discussing that the information describing the condition of the vehicle may include vehicle freeze frame data. Freeze frame data, for example, may include readings or output of vehicle sensors  [i.e., obtaining information describing the condition of the vehicle including readings of vehicle sensors is considered to be connecting with at least one sensor associated with a plurality of vehicle components installed on the vehicle to obtain at least one parameter associated with each of the plurality of vehicle components]; paragraph 0054: “a data logger can be installed on the vehicle to collect the reference data (e.g., sensor output data)”; paragraph 0096, discussing that the computing device used by the technician may be online (e.g., connected to the network) and continuously in connection with the server. In this example, the feedback may be sent in real-time; paragraphs 0028, 0036, 0059, 0093); 

generate a dynamic inspection checklist customized based on the obtained at least one parameter (paragraph 0049, discussing that the computing device may be configured to receive information describing condition of the vehicle. The information describing condition of the vehicle may, for example, include odometer reading, a diagnostic trouble code (DTC), and description of symptoms of a malfunction that the vehicle may be experiencing; paragraph 0051, discussing that the information describing the condition of the vehicle provided by the computing device may include vehicle On-Board Diagnostic Parameter Identifiers (PIDs) and one or more values associated with each PID (PID values). the  As an example, a PID may include a parameter identifier that can be used to request PID values from electronic control modules of the vehicle, and the PID values may indicate, for example, fuel system status, engine coolant temperature, fuel trim, fuel pressure, engine revolutions/minute (RPMs), vehicle speed, timing advance, and intake air temperature [i.e., the on-board diagnostic parameters describing the condition of the vehicle are considered to be the at least one parameter]. Other example PID values are possible as well; paragraph 0055, discussing that the server may be configured to compare the information describing the condition of the vehicle to the baseline data to determine a current malfunction of the vehicle and, accordingly, identify the vehicle repair information [i.e., identifying the vehicle repair information based on the condition of the vehicle suggests generating a dynamic inspection checklist customized based on the obtained at least one parameter – as set forth below, repair information includes test procedures – see paragraph 0058]; paragraph 0058, discussing that the repair information may include, for example, tips, solutions, potential fixes, a list of parts that may need to be replaced, test procedures, repair procedures, questions and answers related to the condition of the vehicle, etc.; paragraph 0066, discussing that the subset of repair information may, thus, be tailored or specific to an environment of the vehicle in addition to the condition of the vehicle; paragraph 0089, discussing that the interface 400 may also include a component Tests and Information block 414 that may include component and test information; paragraphs 0034, 0076); and

retrieve, at least in response to establishing a connection with the at least one sensor, the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle (paragraph 0023, discussing that the diagnostic tool may be connected to a vehicle electronic control module to detect the malfunction (e.g., retrieve a DTC indicative of the malfunction); paragraph 0025, discussing that the diagnostic tool further may be configured to communicate through a transmitter with a computing device to provide vehicle identification or diagnostic information to the computing device; paragraph 0035, discussing that the computing device and the shop management computing device may be configured to include Global Positioning System (GPS) sensor that may be configured to a provide to the server information identifying a location of the computing device…; paragraph 0048, discussing that the diagnostic or scan tool may be connected to the vehicle to determine or retrieve the identification information. In this example, the diagnostic tool may be configured to transmit the identification information to a communication network, and the computing device may be configured to receive the information from the communication network; paragraph 0049, discussing that the information describing condition of the vehicle may, for example, include odometer reading, a diagnostic trouble code (DTC), and description of symptoms of a malfunction that the vehicle may be experiencing; paragraph 0050, discussing that the diagnostic tool may be connected to a vehicle electronic control module to retrieve the DTC indicative of the malfunction or type of malfunction [i.e., retrieving the DTC indicative of the malfunction suggests retrieve, at least in response to establishing a connection with the at least one sensor, the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle]; paragraph 0051, discussing that the information describing the condition of the vehicle may include vehicle On-Board Diagnostic Parameter Identifiers (PIDs) and one or more values associated with each PID (PID values). As an example, a PID may include a parameter identifier that can be used to request (e.g., through a diagnostic tool and a DLC) PID values from electronic control modules of the vehicle, and the PID values may indicate, for example, fuel system status, engine coolant temperature, fuel trim, fuel pressure, engine revolutions/minute (RPMs), vehicle speed, timing advance, and intake air temperature; paragraph 0052, discussing that the information describing the condition of the vehicle may include vehicle freeze frame data. Freeze frame data, for example, may include readings or output of vehicle sensors; paragraph 0054: “a data logger can be installed on the vehicle to collect the reference data (e.g., sensor output data)”).

Hyatt is directed towards a platform for service management including inspection, repair and maintenance of a collection of assets. Merg is directed towards diagnostic systems for monitoring the status of associated vehicle equipment. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hyatt with Merg because the references are analogous art because they are both directed to solutions for service management including vehicle inspections and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying Hyatt to include Merg’s features for connecting with at least one sensor associated with a plurality of vehicle components installed on the vehicle to obtain at least one parameter associated with each of the plurality of vehicle components, generating a dynamic inspection checklist customized based on the obtained at least one parameter, and retrieving, at least in response to establishing a connection with the at least one sensor, the obtained at least one parameter associated with each of the plurality of vehicle components installed on the vehicle, in the manner claimed, would serve the motivation of providing tips, solutions, test procedures, repair procedures, questions and answers related to the condition of the vehicle (Merg at paragraph 0034), or in the pursuit of assisting in the evaluation of vehicle conditions and identifying appropriate repair procedures (Merg at paragraph 0001); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Hyatt-Merg combination does not explicitly teach the at least one sensor comprising an on-board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle; validate inputted information from an inspector for internal consistency or compliance with rules, and in response to a determination that the inputted information is entered incorrectly, alert the inspector of the determination that the inputted information is entered incorrectly. McQuade in the analogous art of vehicle diagnostics systems teaches:

the at least one sensor comprising an on-board diagnostics (OBD) device of the vehicle, the OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle (paragraph 0003, discussing that with respect to the diagnosis or detection of fault conditions, today's vehicles are equipped with many different types of data collection and processing components, and such data can be useful in diagnosing specific vehicle problems; paragraph 0007, discussing that in addition to fully automated vehicle monitoring and data collection, additional data derived from manual vehicle inspections and operator experience while driving a vehicle can be collected in an automated fashion. Such data can be provided by a person visually observing the condition of components on a vehicle either during routine inspections or simply while near the vehicle, but can also be based upon the driving feel and sensation experienced by an operator while using the vehicle. The data can readily be input using a handheld data collection device; paragraph 0012, discussing that the concepts disclosed herein encompass determining the service needs of a particular vehicle; paragraph 0057, discussing that many relatively low cost diagnostic tools are available to consumers to extract vehicle performance data from their vehicles. Even without access to such tools, vehicle operators can pay a modest fee to have such data extracted from their vehicles. In one embodiment, the consumer simply sends the numerical fault codes to the pricing service provider along with a service request…In at least one embodiment, the consumer employs a dongle (i.e., a hardware connector) that couples a smart phone to a data port in the vehicle (such as an onboard diagnostics (OBD) port), such that the electronic data is imported from the vehicle into the smart phone; paragraph 0066, discussing that it should be recognized that the term "performance data" is intended to encompass data collected at the vehicle that can be used by a computing device to identify a mechanical fault. Such data can include fault code data, data from dedicated sensors added to the vehicle to aid in diagnosing a mechanical fault, and operational data; paragraph 0110, discussing that kit 230 includes a hardware interface 234 than enables the smart phone user to extract vehicle performance data from the vehicle into their smart phone as an electronic data file…Many vehicles include data ports to facilitate extraction of vehicle performance data, and such data ports often share a common form factor. OBD-I and OBD-II hardware ports are well known in the vehicle industry. The use of a well adopted vehicle data port to extract the vehicle performance data into the smart phone means that the first data port on the hardware interface will be compatible with many vehicles. It should also be understood that various adapters can be provided with kit 230, to accommodate less widely used vehicle data ports. Further, hardware interface 234 can be provided with multiple first data ports, each having a form factor designed to interface with a different style vehicular data port (i.e., hardware interface 234 could be provided with both an ODB-I style connector and an OBD-II style connector…). Because many smart phones have data ports configured to interface with proprietary form factors, the second data port of hardware interface 234 may be customized to interface with specific models of smart phones, such that different phones will require a different kit (another option would be to include a plurality of different adaptors with the kit, enabling the same second data port to interface with smart phones having data ports exhibiting different form factors); paragraph 0063).

The Hyatt-Merg combination is directed towards vehicle inspection systems. McQuade is directed towards vehicle diagnostics systems. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg combination with McQuade because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg combination to include McQuade’s feature for including an OBD device structured to be connected to the smart mobile computing device via an OBD adaptor coupled to the vehicle, in the manner claimed, would serve the motivation of  facilitating the analysis of performance data to determine if a mechanical fault has been detected or to confirm a diagnosis (McQuade at paragraph 0064), or in pursuit of accurately identifying mechanical faults (McQuade at paragraph 0025); and further obvious because OBD-I and OBD-II hardware ports are well known in the vehicle industry (McQuade, paragraph 0110) and the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Hyatt-Merg-McQuade combination does not explicitly teach validate inputted information from an inspector for internal consistency or compliance with rules, and in response to a determination that the inputted information is entered incorrectly, alert the inspector of the determination that the inputted information is entered incorrectly. However, Helstab in the analogous art of asset condition inspection systems teaches these concepts. Helstab teaches:

validate inputted information from an inspector for internal consistency or compliance with rules (paragraph 0089, discussing that referring to FIG. 1B there is depicted schematically the concept of an asset assessment and management application, system and platform (AAM-ASP) according to embodiments of the invention in respect of vehicle assessments. As depicted, a user 110, e.g. an inspector associated with a third party provider or OEM for example or the vehicle owner, is employing a PED 112, such as a tablet computer, with a touch screen upon which a graphical user interface (GUI) in order to perform an assessment of a Vehicle; paragraph 0155, discussing that once the User 110 has completed the inspection, the AAM-ASP software in execution upon the Device 112 validates the inputted information for internal consistency and/or compliance with rules established in dependence upon one or more factors including [i.e., This shows validating inputted information from an inspector for internal consistency or compliance with rules], but not limited to, the type of assessment, vehicle type, jurisdiction, etc.), and 

in response to a determination that the inputted information is entered incorrectly, alert the inspector of the determination that the inputted information is entered incorrectly (paragraph 0155, discussing that once the User 110 [i.e., inspector] has completed the inspection, the AAM-ASP software in execution upon the Device 112 validates the inputted information for internal consistency and/or compliance with rules established in dependence upon one or more factors including, but not limited to, the type of assessment, vehicle type, jurisdiction, etc. The Device 112 may, for example, warn the User 110 that certain information has not been entered or it has been entered incorrectly [i.e., This shows alerting the inspector of the determination that the inputted information is entered incorrectly]. Such inspection validation procedures enhance productivity, as the User 110 does not have to return to re-inspect the vehicle, and ensures more complete and accurate information which increases user's confidence in the system. Once the User 110 has reviewed the inspection summary, the inspection is Submitted. The information collected during the inspection process is then uploaded).

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Helstab is directed towards collection, presentation, and analysis of asset condition determination in conjunction with collective analysis data. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Helstab because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Helstab’s features for validating inputted information from an inspector for internal consistency or compliance with rules, and in response to a determination that the inputted information is entered incorrectly, alerting the inspector of the determination that the inputted information is entered incorrectly, in the manner claimed, would serve the motivation of mitigating limitations within the prior art relating to vehicle condition determination (Helstab at paragraph 0010), or in the pursuit of generating an assessment report in dependence upon an aspect of the request for assessment data relating to a vehicle (Helstab at paragraph 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the server is configured to retrieve information of the vehicle (paragraph 0018, discussing that database 110 can be a relational database identifying each vehicle by its VIN number or another unique number (i.e., a tag) generated for the vehicle. The tag can identify vehicle specific attributes such as, but not limited to, engine serial number, engine size, transmission type, type of oil used, etc. The tag can also identify administrative attributes such as, for example, the state in which the vehicle is registered, vehicle warranty information, account number, etc...The service management platform can use asset and component tags as well as service histories of the assets to identify possible warranty coverage for replacement parts and to alert the user of such coverage. The platform can be configured to provide access to manufacturer and replacement part warranty coverage information stored in database 110 or provide access to such information over network 115 through the platform to the servers of the manufacturers or parts suppliers; paragraph 0052, discussing that once a service is completed the service event folder for that event can be closed by service management server 105 and tagged to the asset profile so that the asset history is complete. The service event folder and associated communications thread can also be exported to asset management software or another system by any participant; paragraph 0062, discussing that FIGS. 6A-6D illustrate an example of an editable vehicle asset profile provided by service management server 105 along with a cut-out portion of the profile showing some properties of a vehicle provided for illustration purposes. In this example, the vehicle asset profile allows a user to manage a vehicle/asset profile and specify the type of the asset [i.e. vehicle type], service schedules, detailed component list associated with the asset, history of past service events and any on-going service events associated with the asset; paragraph 0094, discussing that service management server 105 can comprise a single server configured to both collect data from a plurality of data sources related to the parties and the service of the assets and to determine service requirements for the assets, collect and distribute asset specific data for managing the service requirements of the assets, facilitate communication between parties to a service event, and maintain current and historical data about the service event. In another embodiment, service management server 105 can comprise first and second servers, with the first server being configured to collect the data from the plurality of data sources related to the parties and the service of the assets and the second server being configured to determine service requirements for the assets, collect and distribute asset specific data for managing the service requirements of the assets [i.e., collecting asset specific data suggests retrieving information of the vehicle - as set forth above, an “asset” refers to a vehicle (paragraphs 0007,0009)], facilitate communication between parties to a service event, and maintain current and historical data about the service; paragraph 0058).

While the Hyatt-Merg-McQuade combination teaches wherein the server is configured to retrieve  information of the vehicle, and describes maintaining historical information of the vehicle (Hyatt, paragraphs 0078, 0094), the Hyatt-Merg-McQuade combination does not explicitly teach  wherein the server is configured to retrieve historical information of the vehicle based on the VIN. However, Helstab in the analogous art of asset condition assessment teaches this concept (paragraph 0002, discussing that the invention relates to asset condition determination and in particular to collection, presentation, and analysis of asset condition determination in conjunction with collective analysis data; paragraph 0029, discussing receiving at a server a request for assessment data relating to a vehicle, the request including at least vehicle identification data of the vehicle; paragraph 0071, discussing that an on-board system today may provide access to use, condition and operating error data through what is called the On Board Diagnostics (OBD) interface via a plug in connection used to access vehicle use data, service history and maintenance requirements, function error codes, emissions functions/testing, programming of vehicle functions, vehicle function upgrades, software upgrades, etc. Communication with the embedded software and operating system of an OTB may be via wired or wireless interface allowing dealers to support servicing and manufacturers to provide support and upgrades. An OBD and/or VMS (vehicle management system) may support interaction with external systems and other vehicles to facilitate autonomous services in addition to application programming interfaces (APIs) for third parties; paragraph 0138, discussing that considering process steps 560 to 5100 in FIG. 5 then AAM-ASP (Assessment and Management Application, Software and/or Platform) receives a download upon a valid VIN which may include, but not be limited to, software updates, rules updates, updated inspection schedule, interior-exterior schematics, vehicle data such as emission test, last recorded mileage, etc. [i.e., retrieving vehicle data such as emission test, last recorded mileage using the VIN suggests retrieving historical information of the vehicle based on the VIN]. Within embodiments of the invention the User 110 is presented with a hosted application such that they are entering data real time into the hosted application and database and the version of the application that they have access to may be determined by their login. Optionally, the AAM-ASP may allow the User 110 to add images/audio/video taken previously to the live form once Network 200 connected. Optionally, the User 110 may access a hybrid application which is launched on the device, e.g. Electronic Device 204, and provide for a more seamless integration between the device GUIs and its capabilities as well will allow for offline functionality, and then upload the data once connected to a Network 200. However, it is expected that most devices used for this purpose will be connected to the local network via Wi-Fi or the wide area network via cellular service).

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Helstab is directed towards collection, presentation, and analysis of asset condition determination in conjunction with collective analysis data. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Helstab because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Helstab’s feature for retrieving historical information of the vehicle based on the VIN, in the manner claimed, would serve the motivation of mitigating limitations within the prior art relating to vehicle condition determination (Helstab at paragraph 0010), or in the pursuit of generating an assessment report in dependence upon an aspect of the request for assessment data relating to a vehicle (Helstab at paragraph 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to obtain the VIN by connecting to the OBD (paragraph 0027, discussing that  the service management server can obtain information relevant to the vehicles in the fleet from fleet owner computer and store that information in database 110. Such information can include, for example, the make, model, Vehicle Identification Number (VIN), mileage, use, location, driver, and other information related to the vehicle; paragraph 0030, discussing that all asset-related data can be specifically tagged with and driven by a particular asset, and can be pulled into the platform from external data sources (e.g., databases associated with computers 125, 130, 135 and 140 and device 145 (i.e., asset telematics device 145)); paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 such as an asset's onboard diagnostic computer/processor [i.e., the asset's onboard diagnostic computer/processor is considered to be the OBD], or from a participating onboard computer management server that receives such information from a collection of asset telematics devices and distributes such information appropriately [i.e., receiving asset-related data including Vehicle Identification Number from a collection of asset telematics devices suggests obtaining the VIN by connecting to the OBD – as set forth above, an asset telematics device includes an asset's onboard diagnostic computer/processor]. Service management server 105 can receive information concerning faults or other status information detected and/or maintained by asset telematics devices as well as the location of the asset. Service management server 105 can add this information to the asset profile, open a new service event and send alerts to various participants according to configurations set by the asset owner; paragraph 0033, discussing that service management server 105 can be configured to initiate service events based on input to the platform from a telematics device on an asset; paragraph 0079, describes telematics onboard diagnostics).

Examiner notes that Merg, in addition to Hyatt as cited above, also teaches: wherein the smart mobile computing device is configured to obtain the VIN (paragraph 0023, discussing that an owner 104 of the vehicle 102 may drive the vehicle to a repair shop to obtain help diagnosing and repairing the malfunction, for example. The owner 104 may be greeted by a service advisor 106 who may connect a diagnostic tool 108 through a connector 110 to the vehicle 102. For example, the diagnostic tool 108 may be connected to the vehicle 102 to retrieve vehicle identification information [i.e., retrieving vehicle identification information by connecting to the vehicle electronic control module suggests obtaining the VIN – as set forth below, the identification information may include engine type and/or vehicle identification number (VIN) – see paragraph 0047]. Also, the diagnostic tool 108 may be connected to a vehicle electronic control module (e.g., engine control module, transmission control module, ABS control module, etc.) to detect the malfunction (e.g., retrieve a DTC indicative of the malfunction); paragraph 0047, discussing that the method 200 includes receiving, at a computing device, vehicle information comprising one or more of (i) identification information of a vehicle, and (ii) information describing condition of the vehicle…In an example, the identification information of the vehicle may include one or more of model year, year of manufacture, make, and model (YMM) of the vehicle. Additionally, the identification information may include engine type and/or vehicle identification number (VIN); paragraphs 0025, 0028, 0075).

As per claim 5, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to obtain the model of the vehicle by manually inputting a model information of the vehicle into the smart mobile computing device by the inspector, the model information comprising a model number and a model year of the vehicle (paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset/inspection combination...When an asset arrives at a service provider location and a technician enters asset identifying information into asset service provider computer 125 [i.e., entering asset identifying information into an asset service provider computer 125 by the technician is considered to be manually inputting a model information of the vehicle into the smart mobile computing device by the inspector – as set forth below, vehicle identifying information includes vehicle make and model (see paragraph 0045)], the asset profile specific to that asset can be retrieved from service management server 105, and the technician can be presented with one or more inspection options…; paragraph 0039, discussing enabling the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle; paragraph 0045, discussing that service management server 105 can also obtain vehicle information from the vehicle manufacturer. In one embodiment, database 110 may include a listing of all vehicle makes/models along with information provided by the vehicle manufacturer; paragraph 0062, discussing that FIGS. 6A-6D illustrate an example of an editable vehicle asset profile provided by service management server 105 along with a cut-out portion of the profile showing some properties of a vehicle provided for illustration purposes. In this example, the vehicle asset profile allows a user to specify the type of the asset (i.e. vehicle type); paragraph 0063, discussing that the user inputs the basic vehicle identification information, such as, the VIN number [i.e., as described in paragraph 0061 “the user may be a mechanic/service person but can be any employee of the service provider”]; FIG. 6A, illustrating and “Edit Vehicle” section including fields to enter vehicle identifying information including the make, year, model, serial number, VIN, unit number, etc.). 

As per claim 6, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to obtain the make of the vehicle by manually inputting a make information of the vehicle into the smart mobile computing device by the inspector, the make information comprising a brand name of vehicle manufacture (paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset/inspection combination...When an asset arrives at a service provider location and a technician enters asset identifying information into asset service provider computer 125 [i.e., entering asset identifying information into an asset service provider computer 125 by the technician is considered to be manually inputting a make information of the vehicle into the smart mobile computing device by the inspector – as set forth below, vehicle identifying information includes vehicle make and model (see paragraph 0045)], the asset profile specific to that asset can be retrieved from service management server 105, and the technician can be presented with one or more inspection options…; paragraph 0039, discussing enabling the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle; paragraph 0062, discussing that FIGS. 6A-6D illustrate an example of an editable vehicle asset profile provided by service management server 105 along with a cut-out portion (shown in FIG. 6E) of the profile showing some properties of a vehicle provided for illustration purposes. In this example, the vehicle asset profile allows a user to specify the type of the asset (i.e. vehicle type, body style description); paragraph 0063, discussing that the user inputs the basic vehicle identification information, such as, the VIN number [i.e., as described in paragraph 0061 “the user may be a mechanic/service person but can be any employee of the service provider”]; FIG. 6A, illustrating and “Edit Vehicle” section including fields to enter vehicle identifying information including the make, the make including a brand name of vehicle manufacture (i.e., “Freightliner”); paragraph 0044, 0045, 0057).

As per claim 7, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to guide the inspector to perform a guided test sequentially recommended based on the dynamic inspection checklist (paragraph 0012, discussing that the service management server can provide to a service provider, a list of recommended inspections. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by -step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item [i.e.,  providing a step-by-step inspection protocol to the service provider based on the inspections for the asset is considered to be guiding the inspector to perform a guided test sequentially recommended based on the dynamic inspection checklist – as set forth above, an “asset” refers to a vehicle (see paragraphs 0007,0009)]; paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset/inspection combination. In other embodiments, the information can be stored elsewhere and retrieved by service management server 105 when needed on a real-time basis using in-context access. Inspections can be specific to a particular asset and/or to a particular component or assembly within an asset or class of assets. When an asset arrives at a service provider location and a technician enters asset identifying information into asset service provider computer 125, the asset profile specific to that asset can be retrieved from service management server 105, and the technician can be presented with one or more inspection options. When a particular inspection is selected, an inspection protocol can be presented to the technician. Each specific inspection item can be identified based on component and component location. For each component, various inspection options can be presented via a pull-down menu, which may include various failures specific to that component. The technician can also be presented with the opportunity to enter notes, to upload a photograph of the failed component and/or to select a platform-generated repair operation specific to the vehicle and component in question. Inspection failures can be tied to predefined repair plans that get loaded to the case and/or presented to the service writer to select and add).

As per claim 8, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to receive at least one input from the inspector while performing a guided inspection of the vehicle (paragraph 0038, “the technician can also be presented with the opportunity to enter notes, to upload a photograph of the failed component and/or to select a platform-generated repair operation specific to the vehicle and component in question”; paragraph 0039, discussing that inspections can be cloud based, accessed wirelessly, and device independent so that service technicians can perform the inspection and interact with the service management server and the asset profile specific to the asset being inspected via the technicians' own hand-held device. This is advantageous because it enables the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle, removing the extra time and effort otherwise required to return to a desk or counter to enter the results into the platform via a standalone computer).

As per claim 9, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the server is configured to generate different types of labels based on at least one pre-determined label to receive at least one input provided by the inspector (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item; paragraph 0038, discussing that each specific inspection item can be identified based on component and component location: e.g., headlight, right front. For each component, various inspection options can be presented via a pull-down menu, which may include various failures specific to that component. The technician can also be presented with the opportunity to enter notes, to upload a photograph of the failed component and/or to select a platform-generated repair operation specific to the vehicle and component in question; paragraph 0061, discussing that FIGS. 5A-5B illustrate another example of a dashboard provided by service management server 105 for a service provider. In this example, the dashboard displays along the left-hand side column options that can be selected in order to customize the dashboard. The customization can be done with regard to the types of information which is to be displayed upon logging-in of the user. For example, the user can select to display the case number, date, follow-up time, vehicle information, unit number, status, to whom the case has been assigned to, customer information, whether the case has been closed, complaint, case information, serial number, whether the vehicle has arrived, downtime, uptime, total downtime, tag, labor time, etc., but the user can also hide any of these entries by deselecting any of these entries. Further, in this example, the user may be a mechanic/service person but can be any employee of the service provider; paragraph 0072, discussing that FIG. 15 illustrates an example of adding operations in a service event via the platform. In this example, the platform allows a user to select one or more operations (e.g., pre-defined repair plans) stored in database 110. The operations can be specific to asset component tags, and the operations can be from a third party (Motors), network (WheelTime), OE (warranty and standard repair operations), or local to the service provider location. As depicted in FIG. 15, the platform allows a user to perform a search for operations associated with search terms such as "water pump."; paragraph 0074, discussing that FIG. 20 illustrates a user interface that allow the user to customize an operation by searching and selecting related operations to be associated with the operation; FIG. 16; FIG. 21).

As per claim 10, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the server is configured to generate at least one profile of the vehicle based on at least one input associated with inspection data received from the inspector in response to a user interface presented in accordance with the dynamic inspection checklist (paragraph 0030, discussing that all information concerning a particular asset and its associated asset-specific information can be maintained in an asset profile stored on database 110 and can be available to all platform participants according to permissions set by the asset owner; paragraph 0032, discussing that service management server 105 can receive information concerning faults or other status information detected and/or maintained by asset telematics devices as well as the location of the asset. Service management server 105 can add this information to the asset profile; paragraph 0039, discussing that inspections can be device independent so that service technicians can perform the inspection and interact with the service management server and the asset profile specific to the asset being inspected via the technicians' own hand-held device. This is advantageous because it enables the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle…; paragraph 0040, discussing that upon completion of the inspection, service management server 105 can maintain results in a service event folder in the asset profile for that asset [i.e., generating an asset-specific profile based on the inspection results received by the technician suggests generating at least one profile of the vehicle based on at least one input associated with inspection data received from the inspector in response to a user interface presented in accordance with the dynamic inspection checklist]. In addition, if necessary, service management server 105 can place a repair order specific to the asset/inspection failure in the asset profile; paragraph 0052, discussing that once a service is completed the service event folder for that event can be closed by service management server 105 and tagged to the asset profile so that the asset history is complete. The service event folder and associated communications thread can also be exported to asset management software or another system by any participant; paragraphs 0009, 0062).

As per claim 11, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device is configured to receive at least one input associated with inspection data via the at least one input device in response to a user interface presented in accordance with the dynamic inspection checklist (paragraph 0038, discussing that the service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset/inspection combination...Inspections can be specific to a particular asset and/or to a particular component or assembly within an asset or class of assets. When an asset arrives at a service provider location and a technician enters asset identifying information into asset service provider computer 125, the asset profile specific to that asset can be retrieved from service management server 105, and the technician can be presented with one or more inspection options. When a particular inspection is selected, an inspection protocol can be presented to the technician. Each specific inspection item can be identified based on component and component location: e.g., headlight, right front. For each component, various inspection options can be presented via a pull-down menu, which may include various failures specific to that component. The technician can also be presented with the opportunity to enter notes, to upload a photograph of the failed component and/or to select a platform-generated repair operation specific to the vehicle and component in question. Inspection failures can be tied to predefined repair plans that get loaded to the case and/or presented to the service writer to select and add; paragraph 0039, discussing that inspections can be device independent so that service technicians can perform the inspection and interact with the service management server and the asset profile specific to the asset being inspected via the technicians' own hand-held device [i.e., receiving input associated with the inspection items in response to inspection options presented on the technician hand-held device suggests receiving at least one input associated with inspection data via the at least one input device in response to a user interface presented in accordance with the dynamic inspection checklist]. This is advantageous because it enables the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle).
As per claim 12, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt teaches wherein the smart mobile computing device, in an established connection with the OBD of the vehicle, is configured to perform the at least one identified and recommended inspection task and display at least one label to receive facts associated with the plurality of vehicle components or performance of the vehicle based on the at least one identified and recommended inspection task (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item [i.e., the smart mobile computing device is configured to perform the at least one identified and recommended inspection task and display at least one label to receive facts associated with the plurality of vehicle components based on the at least one identified and recommended inspection task]; paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 such as an asset's onboard diagnostic computer/processor [i.e., the asset's onboard diagnostic computer/processor is considered to be the OBD], or from a participating onboard computer management server that receives such information from a collection of asset telematics devices and distributes such information appropriately; paragraph 0038, discussing that each specific inspection item can be identified based on component and component location: e.g., headlight, right front. For each component, various inspection options can be presented via a pull-down menu, which may include various failures specific to that component. The technician can also be presented with the opportunity to enter notes, to upload a photograph of the failed component and/or to select a platform-generated repair operation specific to the vehicle and component in question), wherein the at least one identified and recommended inspection task comprises an identified and recommended test (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol; paragraph 0037, discussing that database 110 can also include various local, state, or federal inspection requirements, tax regulations, and other regulatory measures for different types of vehicles. Thus, by associating a vehicle with the state in which the vehicle legally registered, service management server 105 can provide the vehicle with inspection plans that are consistent with the state's regulations. For example, when the vehicle is taken to a service provider for a mandatory state inspection, that vehicle can be inspected by a service provider using service management server 105 according to the inspection requirements of its home state regardless of its current location; paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset /inspection combination; paragraph 0070, discussing that FIG. 13 illustrates an example of recommended operations provided by the platform in response to selection of an asset. In this example, the platform provides a user with recommended operations for the selected vehicle discussed above in relation to FIG. 12. Once the vehicle is selected, service management server 105 can search the asset profile corresponding to the selected vehicle, pull service information from the service provider's profile stored in the server, pull service bulletin operation information from the original equipment (OE) systems, and pull VIP inspection information from the inspection network; FIG.13, illustrating a recommended inspection; paragraph 0082, discussing that FIG. 30 illustrates four inspection forms (open truck inspection, trailer inspection, turn in inspection and interior body inspection). The platform can provide a user interface to allow various platform participants, such as a fleet manager, network, service provider, etc., to create inspection forms. FIG. 31 illustrates a template for the open truck inspection form depicted in FIG. 30.).

While Hyatt teaches that the at least one identified and recommended inspection task comprises an identified and recommended test, it does not explicitly teach that the identified and recommended test is a revolutions per minute (RPM) test. However, Merg in the analogous art of vehicle inspection systems teaches this concept (paragraph 0033, discussing that matching the received vehicle information to the content of the vehicle repair database 122 may include searching the vehicle repair database 122 to match and correlate keywords or combinations of keywords in the repair order along with other vehicle information to content of stored repair cases to determine prioritized fixes, relevant component test procedures, etc. In another example, matching the received information to the content of the vehicle repair database 122 may include mapping the vehicle information to tables or other databases comprising repair test procedures, prioritized fixes, part replacement statistics, etc. to retrieve relevant repair information. The vehicle repair database 122 may be configured or arranged to facilitate matching the received vehicle information to the content of the vehicle repair database 122; paragraph 0050, discussing that the diagnostic tool may be connected to a vehicle electronic control module to retrieve the DTC (diagnostic trouble code) indicative of the malfunction or type of malfunction. The information describing the condition of the vehicle may also be transmitted through the communication network and received at the computing device; paragraph 0051, discussing that the information describing the condition of the vehicle provided by the computing device may include vehicle On-Board Diagnostic Parameter Identifiers (PIDs) and one or more values associated with each PID (PID values). As an example, a PID may include a parameter identifier that can be used to request (e.g., through a diagnostic tool and a DLC) PID values from electronic control modules of the vehicle, and the PID values may indicate, for example, fuel system status, engine coolant temperature, fuel trim, fuel pressure, engine revolutions/minute (RPMs), vehicle speed, timing advance, and intake air temperature. Other example PID values are possible as well; paragraph 0058, discussing that the repair information may include, for example, tips, solutions,…, test procedures, repair procedures, questions and answers related to the condition of the vehicle, etc. In an example, the computing device may be configured to match keywords or combinations of keywords in the repair order along with other vehicle information to content of stored repair cases to determine prioritized fixes, relevant component test procedures, etc.).

Hyatt is directed towards a platform for service management including inspection, repair and maintenance of a collection of assets. Merg is directed towards diagnostic systems for monitoring the status of associated vehicle equipment. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hyatt with Merg because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying Hyatt to include Merg’s feature for including an identified and recommended revolutions per minute (RPM)  test, in the manner claimed, would serve the motivation of providing tips, solutions, test procedures, repair procedures, questions and answers related to the condition of the vehicle (Merg at paragraph 0034), or in the pursuit of assisting in the evaluation of vehicle conditions and identifying appropriate repair procedures (Merg at paragraph 0001); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device, in an established connection with the OBD of the vehicle, is configured to perform regulatory tests on the vehicle (paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 such as an asset's onboard diagnostic computer/processor [i.e., the asset's onboard diagnostic computer/processor is considered to be the OBD], or from a participating onboard computer management server that receives such information from a collection of asset telematics devices and distributes such information appropriately. Service management server 105 can receive information concerning faults or other status information detected and/or maintained by asset telematics devices as well as the location of the asset; paragraph 0037, discussing that database 110 can also include various local, state, or federal inspection requirements, and other regulatory measures for different types of vehicles. Thus, by associating a vehicle with the state in which the vehicle legally registered, service management server 105 can provide the vehicle with inspection plans and service plans that are consistent with the state's regulations. For example, when the vehicle is taken to a service provider for a mandatory state inspection, that vehicle can be inspected by a service provider using service management server 105 according to the inspection requirements of its home state regardless of its current location [i.e., perform regulatory tests on the vehicle]; paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset/inspection combination. In other embodiments, the information can be stored elsewhere and retrieved by service management server 105 when needed on a real-time basis using in-context access. Inspections can be specific to a particular asset and/or to a particular component or assembly within an asset or class of assets. When an asset arrives at a service provider location and a technician enters asset identifying information into asset service provider computer 125, the asset profile specific to that asset can be retrieved from service management server 105, and the technician can be presented with one or more inspection options. When a particular inspection is selected, an inspection protocol can be presented to the technician. Each specific inspection item can be identified based on component and component location: e.g., headlight, right front. For each component, various inspection options can be presented via a pull-down menu, which may include various failures specific to that component. The technician can also be presented with the opportunity to enter notes, to upload a photograph of the failed component and/or to select a platform-generated repair operation specific to the vehicle and component in question).

The Hyatt-Merg-McQuade combination does not explicitly teach perform mobile emission tests on the vehicle. However, Helstab in the analogous art of asset condition assessment teaches this concept (paragraph 0002, discussing that the invention relates to asset condition determination and in particular to collection, presentation, and analysis of asset condition determination in conjunction with collective analysis data; paragraph 0071, discussing that an on-board system today may provide access to use, condition and operating error data through what is called the On Board Diagnostics (OBD) interface via a plug in connection used to access vehicle use data (acceleration events, maximum speeds, etc.), service history and maintenance requirements, function error codes (engine, brakes, emissions, etc.), emissions functions/testing, programming of vehicle functions, vehicle function upgrades, software upgrades, etc. Communication with the embedded software and operating system of an OTB may be via wired or wireless interface allowing dealers to support servicing and manufacturers to provide support and upgrades. An OBD and/or VMS (vehicle management system) may support interaction with external systems and other vehicles to facilitate autonomous services in addition to application programming interfaces (APIs) for third parties; paragraph 0127, discussing that upon determining that the vehicle VIN matches the scheduled assessment VIN then the process proceeds to step 560 wherein the vehicle specifications are retrieved from external database and/or User's 110 PED (portable electronic device) and the appropriate assessment sections populated within the AAM-ASP (Assessment and Management Application, Software and/or Platform) forms/GUIs as the User 110 progresses. Accordingly, the user either through a guided assessment without options or through a self-direction assessment using drop-down menus, tool bar options, etc. proceeds to perform the following steps: [0128] Step 565 being beginning the inspection/assessment of vehicle;…[0132] Step 585 relating to performing an assessment, e.g. condition inspection, in respect of visual, mechanical, etc. and where appropriate road test data which may be based upon an inspector's own road test or the entry of data from a provincial, state, Federal, national test mandated on the asset. For example, the results of the emission test, Government mandated inspection, etc. may be entered; paragraph 0138: “Considering process steps 560 to 5100 in FIG. 5 then AAM-ASP receives a download upon a valid VIN which may include, but not be limited to, software updates, rules updates, updated inspection schedule, interior-exterior schematics, vehicle data such as emission test, last recorded mileage, etc.).

The Hyatt-Merg-McQuade combination is directed towards vehicle inspection systems. Helstab is directed towards collection, presentation, and analysis of asset condition determination in conjunction with collective analysis data. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade combination with Helstab because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade combination to include Helstab’s feature for performing mobile emission tests on the vehicle, in the manner claimed, would serve the motivation of  mitigating limitations within the prior art relating to vehicle condition determination (Helstab at paragraph 0010), or in pursuit of providing the vehicle with inspection plans that are consistent with the state's regulations (Hyatt at paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 21 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 21 the Hyatt-Merg combination teaches a method for generating a dynamic and customized inspection checklist for diagnosing a vehicle using a smart mobile computing device (Merg, paragraph 0006, discussing that the method may comprise providing to a communication network, by a computing device, vehicle information comprising one or more of (i) identification information of a vehicle, and (ii) information describing condition of the vehicle; paragraph 0025, discussing that the computing device 114 can be, for example, a mobile telephone, personal digital assistant (PDA), laptop, notebook, or netbook computer, tablet computing device, etc. The diagnostic tool 108 may be configured to communicate with the computing device 114 over one or more communication protocols different from the one or more communication protocols used in the vehicle 102; paragraph 0027, discussing that the service advisor 106 may walk around the vehicle 102 to perform visual inspection of the vehicle 102, identify symptoms of the malfunction, interview the owner 104 to record a complaint associated with the malfunction, and log information describing condition of the vehicle to the computing device 114 to create a repair order, for example [i.e., the computing device 114 is considered the smart mobile computing device – as set forth above, “the computing device 114 can be, for example, a mobile telephone, personal digital assistant (PDA)” (see paragraph 0025)]; paragraph 0075, discussing that the method 300 includes providing to a communication network, by a computing device, vehicle information comprising one or more of (i) identification information of a vehicle, and (ii) information describing condition of the vehicle).

	Claim 22 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
	Claim 24 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
	Claim 25 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
	Claim 26 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
	Claim 27 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
	Claim 28 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.
	Claim 29 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
	Claim 30 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.
	Claim 31 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 11, as discussed above.
	Claim 32 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 12, as discussed above.
As per claim 33, the Hyatt-Merg-McQuade-Helstab combination teaches the method of claim 21. Hyatt further teaches further comprising: generating at least one report based on at least one of the obtained parameters associated with the vehicle, the at least one generated profile, the at least one identified and recommended inspection task, and at least one received input associated with inspection data; or generating at least one correlation model based on at least one of the obtained parameter associated with the vehicle, the at least one generated profile of the vehicle, the at least one identified and recommended inspection tasks, and at least one received input associated with inspection data (paragraph 0039, discussing that inspections can be cloud based, accessed wirelessly, and device independent so that service technicians can perform the inspection and interact with the service management server and the asset profile specific to the asset being inspected via the technicians' own hand-held device. This is advantageous because it enables the technicians to efficiently input results of the inspection into the platform via the hand-held device while they are performing the inspection at the vehicle [i.e., providing results associated with the vehicle inspection suggests generating at least one report based on at least one of the obtained parameters associated with the vehicle, the at least one generated profile, the at least one identified and recommended inspection task, and at least one received input associated with inspection data]; paragraph 0064, discussing that FIGS. 7A-7B illustrate an example of a dashboard provided by service management server 105 for a fleet manager. In this example, the dashboard allows a user to see all open cases for assets owned by or associated with the fleet manager. When a mouse is dragged over a case entry on the dashboard screen, a mouse over window can automatically appear which can include the most recent threaded communications of participants associated with the vehicle. In the dashboard depicted in FIG. 7A, the threaded communications between the service provider and the customer are shown in the mouse over window depicting "Case Notes." Further, the illustrated screen displays to the user all "Requested Service" cases in a table below the "All Cases" table. These requested service entries indicate the case number, subject vehicle's unit number, serial number, designated service provider and any other relevant information; paragraph 0078, discussing that FIG. 24 illustrates an example of service event tracking provided by the platform. In this example, the platform displays two columns, the left of which displays the basic information associated with the asset (e.g., vehicle) and right of which displays the history of the service events associated with the vehicle. Each of these past service events is time-stamped and displayed on the user interface. Though this user interface the platform enables tracking of the event throughout the process, and the time stamps can be used to track key metrics and drive reports on performance; paragraph 0079, discussing that a live threaded communication of a vehicle's telematics, service provider, fleet manager and tech support center is illustrated; paragraph 0040).

14.	Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in view of Helstab, in further view of Andrews, Pub. No.: US 2019/0279142 A1,  [hereinafter Andrews].

As per claim 3, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches scanning an image (paragraph 0033, discussing that service management server 105 can be configured to initiate service events based on initiation by an asset owner, access to the asset owner's asset management system, input to the platform from a telematics device on an asset, fault or other information provided to the platform, point of service identification through scanning of asset identification markers or other identifiers such as an RFID tag, and in-context data from the asset pulled into the platform).

The Hyatt-Merg-McQuade-Helstab combination does not explicitly teach wherein the smart mobile computing device is configured to obtain the VIN by scanning an image of a door frame or a windshield. However, Andrews in the analogous art of asset inspection methods teaches this concept. Andrews teaches:
wherein the smart mobile computing device is configured to obtain the VIN by scanning an image of a door frame or a windshield (paragraph 0001, discussing a method of inspecting a physical asset(s) using a mobile computing device; paragraph 0083, discussing that the dealer must put in the full 17 digits of the Vehicle Identification Number (VIN) or scan the Vehicle Identification Number (VIN) from the door of the vehicle; paragraph 0089, discussing that 3rd Criteria of this software is what dealers refer to as Flooring Trades with Bank balance [0090] The majority of the units purchased by dealers are through Auto Auctions. When this does not occur and the dealer wants to floor plan this unit it will be considered an "OSB" or "NAP" [0091] Same criteria as before but the dealer must put in the full 17 digits of the Vehicle Identification Number (VIN) or scan the Vehicle Identification Number (VIN) from the door of the vehicle. The application software should have something like Vehicle Identification Number (VIN) decoder in the application to provide the year make model will automatically be uploaded any data that has not been uploaded must be completed by the dealer. [0092] Once the RFID scanner has been affixed above the Vehicle Identification Number (VIN) plate on the windshield, the same will apply to the above).

The Hyatt-Merg-McQuade-Helstab combination is directed towards vehicle inspection systems. Andrews is directed towards a method of inspecting an automobile using a mobile computing device is disclosed. Therefore they are deemed to be analogous as they both are directed towards automobile inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Helstab combination with Andrews because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade-Helstab combination to include Andrews’ feature for obtaining the VIN by scanning an image of a door frame or a windshield, in the manner claimed, would serve the motivation of automatically uploading, the year, make, and model of the vehicle (Andrews at paragraph 0083), thereby establishing ease of use for the inspector, and simplifying the inspection service; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 23 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

15.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in view of Helstab, in further view of Yakes et al., Pub. No.: US 2003/0158638 A1,  [hereinafter Yakes].

As per claim 13, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 11. While the Hyatt-Merg-McQuade-Helstab combination teaches an identified and recommended RPM test, it does not explicitly teach wherein the smart mobile computing device in an established connection with the OBD of the vehicle is configured to perform the identified and recommended RPM test by manually or remotely varying a throttle to preset RPMs and collect relevant OBD data from the vehicle. However, Yakes in the analogous art of vehicle serving systems teaches this concept. Yakes teaches:

wherein the smart mobile computing device in an established connection with the OBD of the vehicle is configured to perform the identified and recommended RPM test by manually or remotely varying a throttle to preset RPMs and collect relevant OBD data from the vehicle (paragraph 0005, discussing systems and methods for servicing, repairing and monitoring electric vehicles; paragraph 0104, discussing that it may also be desirable to provide the central control unit 14 with a limited degree of control over the engine and transmission systems, for example, enabling the central control unit 14 to issue throttle command requests to the engine control system 91. This allows the central control unit to control the speed of the engine; paragraph 0306, discussing that  throttle, brake, shift, and steering inputs are received from the operator at the interface module which is connected to the operator interface…; paragraph 0329, discussing that the operator interface includes the display which is used to communicate information to the operator. For example, the display is used to prompt the operator to enter information into the keypad, or to take certain actions with respect to the vehicle during testing (e.g., bring the engine to a specified RPM level). The display is also used to display a menu or series of menus to allow the operator to select a test to be performed or to select another service of the intelligent display module to be utilized [i.e., allowing the operator to bring the engine to a specified RPM level during testing suggests performing the identified and recommended RPM test by manually varying a throttle to preset RPMs and collect relevant OBD data from the vehicle]. The display is also used to display status information during testing, and to display any error messages that arise during testing. The display 219 is also used to display input data and fault mode indicators from control systems 224-230, and any other information from additional vehicle subsystems. The display 219 is also used to display information from discrete sensors such as the sensors 222. The display 219 is also used to display the results of diagnostic tests that are performed; paragraph 0342, discussing that during operation, the display 219 displays menus to the operator and the keypad receives operator inputs used to navigate the menu, make menu selections, and begin testing. Assuming other services are also provided, the operator is first prompted to select an option from among a list of options that includes options of other services provided by the intelligent display module 214. The list of options may include, for example, an option 250 to perform vehicle diagnostic testing, an option 252 to view engine codes, etc.; paragraph 0348, discussing that the needed information may be of a type that is available from one of the control systems 224-230. The control systems 224-230 are not only able to acquire information from sensors located within the systems 234-240, but are also able to maintain information derived from sensors located within the systems 234-240. For example, the engine control system 230 may maintain information pertaining to the average RPM of the engine. Through the communication network 232, all of this information is made available to the diagnostic system 212. When the intelligent display module 214 needs information from one of the control systems 224-230 pursuant to a test requested to be performed by the operator at the operator interface 218, the intelligent display module 214 requests the respective control system for this information; paragraph 0316).

The Hyatt-Merg-McQuade-Helstab combination is directed towards vehicle inspection systems. Yakes is directed towards a vehicle diagnostic system. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Helstab combination with Yakes because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade-Helstab combination to include Yakes’ feature for performing the identified and recommended RPM test by manually or remotely varying a throttle to preset RPMs and collect relevant OBD data from the vehicle, in the manner claimed, would serve the motivation of  performing prognoses of various system conditions and use the information obtained to alleviate or prevent operational difficulties (Yakes at paragraph 0153); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in view of Helstab, in further view of  Millard et al., Pub. No.: US 2011/0119244 A1, [hereinafter Millard].

As per claim 14, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the smart mobile computing device in an established connection with the OBD of the vehicle is configured to perform the at least one identified and recommended inspection task and display at least one label to receive facts associated with the plurality of vehicle components or performance of the vehicle based on the at least one identified and recommended inspection task (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol, and require input from the service provider as to the status, e.g., "pass," "fail" and/or "comment", for each inspection item [i.e., the smart mobile computing device is configured to perform the at least one identified and recommended inspection task and display at least one label to receive facts associated with the plurality of vehicle components based on the at least one identified and recommended inspection task]; paragraph 0032, discussing that service management server 105 can also receive information such as telematics from asset telematics device 145 such as an asset's onboard diagnostic computer/processor [i.e., the asset's onboard diagnostic computer/processor is considered to be the OBD], or from a participating onboard computer management server that receives such information from a collection of asset telematics devices and distributes such information appropriately. Service management server 105 can receive information concerning faults or other status information detected and/or maintained by asset telematics devices as well as the location of the asset; paragraph 0038, discussing that each specific inspection item can be identified based on component and component location: e.g., headlight, right front. For each component, various inspection options can be presented via a pull-down menu, which may include various failures specific to that component. The technician can also be presented with the opportunity to enter notes, to upload a photograph of the failed component and/or to select a platform-generated repair operation specific to the vehicle and component in question), wherein the at least one identified and recommended inspection task comprises an identified and recommended test of a particular sequence (paragraph 0012, discussing that the service management server can provide to an asset owner or manager, and/or to a service provider, a list of recommended inspections, according to the asset owner/manager's preference. According to this embodiment, the asset owner can select one or more inspections to be carried out for an asset or collection of assets. The asset owner can also configure the service management server to schedule various inspections according to appropriate inspection schedules. In another embodiment, service providers can command the service management server to provide a list of authorized inspections for an asset. According to this embodiment, if a service provider elects to carry out one or more authorized inspections for an asset, the service management server can provide the service provider with a step-by-step inspection protocol [i.e., a step-by-step inspection protocol to the service provider based on the inspections for the asset is considered to be an identified and recommended test of a particular sequence – as set forth above, an “asset” refers to a vehicle (see paragraphs 0007,0009)]; paragraph 0037, discussing that database 110 can also include various local, state, or federal inspection requirements, tax regulations, and other regulatory measures for different types of vehicles. Thus, by associating a vehicle with the state in which the vehicle legally registered, service management server 105 can provide the vehicle with inspection plans that are consistent with the state's regulations. For example, when the vehicle is taken to a service provider for a mandatory state inspection, that vehicle can be inspected by a service provider using service management server 105 according to the inspection requirements of its home state regardless of its current location; paragraph 0038, discussing that service management server 105 can maintain a list of mandatory and/or recommended inspections for each asset in each asset profile, as well as an inspection protocol specific for each asset /inspection combination; paragraph 0070, discussing that FIG. 13 illustrates an example of recommended operations provided by the platform in response to selection of an asset. In this example, the platform provides a user with recommended operations for the selected vehicle discussed above in relation to FIG. 12. Once the vehicle is selected, service management server 105 can search the asset profile corresponding to the selected vehicle, pull service information from the service provider's profile stored in the server, pull service bulletin operation information from the original equipment (OE) systems, and pull VIP inspection information from the inspection network; FIG.13, illustrating a recommended inspection; paragraph 0082, discussing that FIG. 30 illustrates four inspection forms (open truck inspection, trailer inspection, turn in inspection and interior body inspection). The platform can provide a user interface to allow various platform participants, such as a fleet manager, network, service provider, etc., to create inspection forms. FIG. 31 illustrates a template for the open truck inspection form depicted in FIG. 30.).

While Hyatt teaches an identified and recommended test, it does not explicitly teach that the identified and recommended test is a driving test of a particular sequence. However, Millard in the analogous art of vehicle diagnostics systems teaches this concept. Millard teaches:

wherein the at least one identified and recommended inspection task comprises an identified and recommended driving test of a particular sequence (paragraph 0019, discussing a method for diagnosing transmission problems in an automobile includes the steps of performing a road test on the automobile, wherein the automobile is test driven to determine any potential transmission problems, noting any potential transmission problems, discovered during the road test, on a road test matrix form, wherein the potential transmission problem is noted using a pre-established code, wherein the problems can be further delineated into sub-problems, providing an electronic database containing technical bulletins related to transmission problems, wherein each technical bulletin is associated with at least one of the pre-established codes, entering automobile information into at least one data field, wherein the automobile information is chosen from the group comprising: make, model, year, transmission type, entering at least one code into a database search engine in the electronic database, and providing access to at least one technical bulletin related to at least one potential transmission problem; paragraph 0038, discussing that the process begins with a road test of the automobile. The service technician will take the automobile out for a drive and run the automobile through the various functions of the transmission to determine the problems, if any [i.e., driving and running the automobile through the various functions to determine the problems suggests an identified and recommended driving test of a particular sequence]. It is to be understood that the invention contemplates a virtual test drive of the automobile as well, wherein the automobile is driven on a stationary running device, wherein the automobile may be accelerated and shifted without the automobile actually moving forward. The technician will note all of the difficulties that he determines on a road test matrix, which in this embodiment is a paper form (although it is to be understood that the road test matrix could be electronic as well). In one embodiment, when the vehicle is an automobile that is being tested for transmission problems, the road test consists of engagement, automatic upshift (if the vehicle has an automatic transmission), manual upshift (if the vehicle has a manual transmission), forced downshift, engine braking, and coast downshifting (of course, it is to be understood that the road test can include any number of other test features).

The Hyatt-Merg-McQuade-Helstab combination is directed towards vehicle inspection systems. Millard is directed towards a method for diagnosing transmission problems in an automobile. Therefore they are deemed to be analogous as they both are directed towards vehicle diagnostics systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Helstab combination with Millard because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade-Helstab combination to include Millard’s feature for including an identified and recommended driving test of a particular sequence, in the manner claimed, would serve the motivation of performing a multi-check for diagnosing various mechanic problems, in order to identify concerns and isolate vehicle symptoms (Millard at paragraph 0037); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

17.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in view of Helstab, in further view of Remboski et al., Pub. No.: US 2018/0197354 A1, [hereinafter Remboski].

As per claim 16, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt further teaches wherein the server is configured to assigns dynamically an inspector based on a plurality of parameters comprising proximity to the vehicle (paragraph 0011, discussing that when the service management server is accessed by a service provider that has been selected to carry out a particular repair or service, the service management server can provide the service provider with electronic step-by-step repair or service instructions; paragraph 0016, discussing that service providers can be managed by the service management platform and selected in accordance with the service management platform or by a participant to the service event and can be specific to the asset, type of service event, location of the asset, ratings based on surveys managed by the service management platform [i.e., selecting a service provider based on a plurality of parameters comprising location of the asset, ratings based on surveys managed by the service management platform, etc. suggests assigning dynamically an inspector based on a plurality of parameters comprising proximity to the vehicle]; paragraph 0034, discussing that the platform enables the owner of the fleet to look up the closest participating service provider that carries a certain component in stock, along with pricing information for the component and labor estimates, all through the service management computer 100. In addition, the platform can be configured to identify and recommend one or more providers without requiring additional input from the owner; paragraph 0066, discussing that FIG. 9 illustrates an example of identifying a service provider to handle the service event via the platform. In this example, the platform allows a user to search and select a service provider to request service for the selected vehicle discussed above in relation to FIG. 8. The platform allows the user to search the service providers based on their names, locations and available services (i.e. Allison transmission, caterpillar engine, Detroit diesel engine,…, refrigeration, tire repair, etc.) - [i.e., identifying a service providers based on their names, locations and available services suggests identifying an inspector based on a plurality of parameters]. The platform subsequently displays the service providers and their contact information pulled from database 110 based on the search conditions and allows the user to select one or more service providers among those pulled list; paragraphs 0059, 0067).

While the Hyatt-Merg-McQuade-Helstab combination teaches wherein the server is configured to assigns dynamically an inspector based on a plurality of parameters comprising proximity to the vehicle, experience with vehicle types, and training of the inspector, it does not explicitly teach that the plurality of parameters comprise experience with vehicle types, and training of the inspector. However, Remboski in the analogous art of vehicle diagnostics systems teaches this concept. Remboski teaches: 

wherein the server is configured to assigns dynamically an inspector based on a plurality of parameters comprising experience with vehicle types, and training of the inspector (abstract, discussing a method for failure analysis and technician assessment, the method may include sensing sensed vehicle parameters by multiple vehicle sensors that comprise multiple types of sensors; calculating, by a vehicle monitor, parameters of multiple vehicle components; searching, by the vehicle monitor and based on the parameters of the multiple vehicle components, for a vehicle failure that is either a current vehicle failure or an impeding vehicle failure…; paragraph 0417, discussing that collecting information on capability and availability of all shops and technicians in the vicinity of the truck, which could plausibly make the repair or maintenance. Information on technician capability includes: each repair made by a given technician (problem indicated, repair time, parts used, quality, comebacks, etc.), overall technician ranking and technician ranking related to the current repair job. Information on shop capability includes history of dealing with similar repair or maintenance events, availability of technician time and shop resources to make the repair or maintenance. Based on technician and shop capability create a prioritized list of technician/shop opportunities for making the repair or maintenance [i.e., identifying a technician for making the repair or maintenance based on the technician’s history dealing with similar repair or maintenance events is considered to be assigning dynamically an inspector based on a plurality of parameters comprising experience with vehicle types]; paragraph 0418, discussing that allowing users to select the technician and shop to make the repair or maintenance with advice from the prioritized list of technicians/shops and in light of the user's logistics needs; paragraph 0467, discussing that step 5535 may include at least one of the following: a. Receiving or generating, by the vehicle monitor, repair information about locations and technical skills of multiple technicians; and selecting by the vehicle monitor a selected technician based on the technician information and a location of the vehicle [i.e., selecting a technician for based on the technical skills of the technician is considered to be assigning dynamically an inspector based on a plurality of parameters comprising training of the inspector]. The technical skills of the multiple technicians may be related to a repair of the truck failure. b. Receiving or generating, by the vehicle monitor, repair information about locations and technical skills of multiple technicians; and selecting by the vehicle monitor a selected technician based on at least one truck failure attribute, the technician information, and a location of the vehicle…c. Receiving or generating, by the vehicle monitor, repair information about locations and technical skills of multiple shops; and selecting by the vehicle monitor a selected shop based on the shop information and a location of the vehicle. The technical skills of the multiple shops are related to a repair of the truck failure; paragraphs 0373, 0423).

The Hyatt-Merg-McQuade-Helstab combination is directed towards vehicle inspection systems. Remboski is directed towards vehicle monitoring. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Helstab combination with Remboski because the references are analogous art because they are both directed to solutions for service management including vehicle diagnosis systems, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade-Helstab combination to include Remboski’s feature for assigning an inspector based on a plurality of parameters comprising experience with vehicle types, and training of the inspector, in the manner claimed, would serve the motivation of enable a technician ranking system based on experience, quality, efficiency, etc. (Remboski at paragraph 0431), or in the pursuit of improving results for repair customers and shop owners (Remboski at paragraph 0453); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

19.	Claims 17-18, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in view of Helstab, in further view of Areshidze et al., Pub. No.: US 2017/0169399 A1, [hereinafter Areshidze].

As per claim 17, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. The Hyatt-Merg-McQuade-Helstab combination does not explicitly teach wherein a machine learning module of the system is configured to be trained and generate at least one correlation model based on at least one of the obtained at least one parameter associated with the vehicle, at least one generated profile, the at least one identified and recommended inspection task, and at least one received input associated with inspection data. However, Areshidze in the analogous art of vehicle inspection systems teaches this concept. Areshidze teaches: 

wherein a machine learning module of the system is configured to be trained and generate at least one correlation model based on at least one of the obtained at least one parameter associated with the vehicle, at least one generated profile, the at least one identified and recommended inspection task, and at least one received input associated with inspection data (paragraph 0019, discussing that the online vehicle marketplace can additionally include a vehicle data management system, which functions to access, store, analyze, and/or otherwise utilize historical data relating to vehicle value. The vehicle data management system preferably interfaces with a plurality of vehicle data sources. Vehicle data sources can include transaction history on the vehicle marketplace, vehicle list prices on outside vehicle marketplaces, vehicle maintenance and/or accident history, and/or other suitable sources of information. The transaction history of the vehicle marketplace may be particularly useful since the state of the vehicle can be correlated to the sale of the vehicle; paragraph 0047, discussing that updating the pricing report preferably includes processing the vehicle profile with basic information used in the initial pricing report and inspection information from the vehicle inspection report. The collected information can be analyzed using the vehicle value data system to generate a prediction of related to the sale of the vehicle. The prediction can include expected sales price, expected time windows, comparisons to other time windows or locations, and/or any suitable analysis. Data for similar vehicles or matching vehicles can be considered. The vehicle profile can include considerably more information than the basic information initially provided. Various machine learning algorithms may be applied. In a first variation, the condition of the vehicle can be compared to vehicles of the same type. In another variation, the pricing trends of similar vehicles or earlier/later versions of a vehicle can be used in predicting price. In another variation, the pricing impact of various properties can be determined and applied to modeling the price of the vehicle. For example, the price impact of worn tire tread can be modeled across all types or classes of cars [i.e., using a  machine learning algorithm to generate correlation models between the vehicle price and a worn tire tread suggests a machine learning module of the system configured to be trained and generate at least one correlation model based on the obtained at least one parameter associated with the vehicle]. The updated pricing report can additionally factor in sales data and trends through the marketplace. Additional factors such as marketplace cost of a sale including vehicle storage, vehicle test drive resources, insurance, relocation, and other costs can be factored into the pricing report; paragraph 0063).

The Hyatt-Merg-McQuade-Helstab combination is directed towards vehicle inspection systems. Areshidze is directed towards a method and system for generating vehicle inspection report. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Helstab combination with Areshidze because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade-Helstab combination to include Areshidze’s feature for including a machine learning module configured to be trained and generate at least one correlation model based on at least one of the obtained at least one parameter associated with the vehicle, at least one generated profile, the at least one identified and recommended inspection task, and at least one received input associated with inspection data, in the manner claimed, would serve the motivation of providing better predictions of vehicle value (Areshidze at paragraph 0013), or in the pursuit of utilizing data analysis of maintenance costs, vehicle conditions, and sales data to generate predictions of the impact of particular maintenance tasks for various vehicles (Areshidze at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. The Hyatt-Merg-McQuade-Helstab combination does not explicitly teach wherein the server is configured to determine a health score for the vehicle using at least one machine learning (ML) technique or at least one artificial intelligence (AI) technique pre-configured in the smart mobile computing device, the at least one ML technique or the at least one Al technique utilizes at least one of the obtained parameters associated with the vehicle, at least one generated profile of the vehicle, the at least one identified and recommended inspection tasks, and at least one received inputs associated with inspection data for determining the health score. However, Areshidze in the analogous art of vehicle inspection systems teaches this concept. Areshidze teaches: 

wherein the server is configured to determine a health score for the vehicle using at least one machine learning (ML) technique or at least one artificial intelligence (AI) technique pre-configured in the smart mobile computing device, the at least one ML technique or the at least one Al technique utilizes at least one of the obtained parameters associated with the vehicle, at least one generated profile of the vehicle, the at least one identified and recommended inspection tasks, and at least one received inputs associated with inspection data for determining the health score (paragraph 0019, discussing that the transaction history of the vehicle marketplace may be particularly useful since the state of the vehicle can be correlated to the sale of the vehicle; paragraph 0024, discussing that block S110, which includes managing a vehicle value data system, functions to maintain a set of data records relating to vehicle sale history, vehicle maintenance records, vehicle driving records, and/or other forms of data. The vehicle value data system is preferably used at various stages of the method when generating value estimates of a vehicle and/or maintenance predictions. Managing vehicle value data system can include collecting vehicle value data from a set of vehicle data sources and/or analyzing the vehicle value data. The vehicle data sources may provide vehicle-specific data…Vehicle-specific data sources preferably provides a data interface to records relating to a specific vehicle such as accident records or other car facts; paragraph 0032, discussing that the guided user interface may additionally dynamically generate relevant vehicle information queries that are generated based on the basic vehicle information. As the basic vehicle information is collected, vehicle value data system can be queried for specific variables that may have significant impact on the listing of the vehicle... As another example, a vehicle's potential value may change if a vehicle has a clean air decal; paragraph 0046, discussing that updating the pricing report preferably provides greater resolution on the expected price. For example, an initial pricing report may provide a range for a minimum price, and the spread of the range may be reduced in response to the vehicle inspection report. The minimum price may alternatively be resolved to a fixed value; paragraph 0047, discussing that updating the pricing report preferably includes processing the vehicle profile with basic information used in the initial pricing report and inspection information from the vehicle inspection report. The collected information can be analyzed using the vehicle value data system to generate a prediction of related to the sale of the vehicle. The prediction can include expected sales price, expected time windows, comparisons to other time windows or locations, and/or any suitable analysis. Data for similar vehicles or matching vehicles can be considered. The vehicle profile can include considerably more information than the basic information initially provided. Various machine learning algorithms may be applied. In a first variation, the condition of the vehicle can be compared to vehicles of the same type. In another variation, the pricing trends of similar vehicles or earlier/later versions of a vehicle can be used in predicting price. In another variation, the pricing impact of various properties can be determined and applied to modeling the price of the vehicle. For example, the price impact of worn tire tread can be modeled across all types or classes of cars [i.e., using a  machine learning algorithm to generate correlation models between the vehicle price and a worn tire tread suggests using at least one machine learning (ML) technique]. The updated pricing report can additionally factor in sales data and trends through the marketplace. Additional factors such as marketplace cost of a sale including vehicle storage, vehicle test drive resources, insurance, relocation, and other costs can be factored into the pricing report; paragraph 0063, discussing that the method provides vehicle pricing feedback to augment the vehicle ownership process, which functions to apply vehicle pricing capabilities to other aspects of the car ownership experience. As shown in FIG. 7, a method 5200 for pricing during ownership can include managing a vehicle value data system S210, setting initial vehicle information S220, generating a pricing report in response to the initial vehicle information S230, receiving updated information of the vehicle through maintenance records S240, and updating the pricing report S250. As in the method S100 above, a correlation between maintenance, vehicle condition state and its timing, and vehicle value can be established [i.e., using the vehicle condition state, the vehicle information, the maintenance information to determine the value of the vehicle suggests utilizing at least one of the obtained parameters associated with the vehicle, at least one generated profile of the vehicle, the at least one identified and recommended inspection tasks, and at least one received inputs associated with inspection data for determining the health score]. Variations of the methods S100 and S200 can preferably be used interchangeably and used in any suitable combination. The method functions to use various events during the ownership of a vehicle to incrementally build out information used in pricing a vehicle. The method functions to use various events during the ownership of a vehicle to incrementally build out information used in pricing a vehicle. Method S200 is preferably implemented by a vehicle maintenance platform. A plurality of vehicle maintenance shops preferably use the service offered by the vehicle maintenance platform. Vehicles visiting these participating shops can be entered in the system and used as a data point for other vehicles and/or benefit from generated pricing reports; paragraphs 0016, 0018, 0048, 0060).

The Hyatt-Merg-McQuade-Helstab combination is directed towards vehicle inspection systems. Areshidze is directed towards a method and system for generating vehicle inspection report. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Helstab combination with Areshidze because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade-Helstab combination to include Areshidze’s feature for determining a health score for the vehicle using at least one machine learning (ML) technique or at least one artificial intelligence (AI) technique pre-configured in the smart mobile computing device, the at least one ML technique or the at least one Al technique utilizes at least one of the obtained parameters associated with the vehicle, at least one generated profile of the vehicle, the at least one identified and recommended inspection tasks, and at least one received inputs associated with inspection data for determining the health score, in the manner claimed, would serve the motivation of providing better predictions of vehicle value (Areshidze at paragraph 0013), or in the pursuit of utilizing data analysis of maintenance costs, vehicle conditions, and sales data to generate predictions of the impact of particular maintenance tasks for various vehicles (Areshidze at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 34, the Hyatt-Merg-McQuade-Helstab combination teaches the method of claim 33. The Hyatt-Merg-McQuade-Helstab combination does not explicitly teach wherein generating the at least one correlation models comprises training a machine learning module of an inspection system incorporating a server and the smart mobile computing device based at least in part on at least one of the obtained parameter or vehicle information of the identified type of the vehicle.  However, Areshidze in the analogous art of vehicle inspection systems teaches this concept. Areshidze teaches:

wherein generating the at least one correlation models comprises training a machine learning module of an inspection system incorporating a server and the smart mobile computing device based at least in part on at least one of the obtained parameter or vehicle information of the identified type of the vehicle (paragraph 0019, discussing that the online vehicle marketplace can additionally include a vehicle data management system, which functions to access, store, analyze, and/or otherwise utilize historical data relating to vehicle value. The vehicle data management system preferably interfaces with a plurality of vehicle data sources. Vehicle data sources can include transaction history on the vehicle marketplace, vehicle list prices on outside vehicle marketplaces, vehicle maintenance and/or accident history, and/or other suitable sources of information. The transaction history of the vehicle marketplace may be particularly useful since the state of the vehicle can be correlated to the sale of the vehicle; paragraph 0045, discussing that the inspection application preferably guides an inspector such that the inspection can be consistently performed regardless of the individual performing the inspection. The inspection application preferably facilitates easy entry of quantitative measurements such as tire tread depth or brake pad thickness and/or qualification checks such as part condition. For some checks, qualitative inspections may be automated using an inspection tool. For example, interior noise, vehicle vibrations, or other aspects may be measured using sensors of a smart phone or other suitable computing device; paragraph 0047, discussing that updating the pricing report preferably includes processing the vehicle profile with basic information used in the initial pricing report and inspection information from the vehicle inspection report. The collected information can be analyzed using the vehicle value data system to generate a prediction of related to the sale of the vehicle. The prediction can include expected sales price, expected time windows, comparisons to other time windows or locations, and/or any suitable analysis. Data for similar vehicles or matching vehicles can be considered. The vehicle profile can include considerably more information than the basic information initially provided. Various machine learning algorithms may be applied. In a first variation, the condition of the vehicle can be compared to vehicles of the same type. In another variation, the pricing trends of similar vehicles or earlier/later versions of a vehicle can be used in predicting price. In another variation, the pricing impact of various properties can be determined and applied to modeling the price of the vehicle. For example, the price impact of worn tire tread can be modeled across all types or classes of cars [i.e., using a  machine learning algorithm to generate correlation models between the vehicle price and a worn tire tread suggests generating the at least one correlation models training a machine learning module based at least in part on at least one of the obtained parameter]. The updated pricing report can additionally factor in sales data and trends through the marketplace. Additional factors such as marketplace cost of a sale including vehicle storage, vehicle test drive resources, insurance, relocation, and other costs can be factored into the pricing report; paragraph 0063, discussing that the method provides vehicle pricing feedback to augment the vehicle ownership process, which functions to apply vehicle pricing capabilities to other aspects of the car ownership experience. As shown in FIG. 7, a method 5200 for pricing during ownership can include managing a vehicle value data system S210, setting initial vehicle information S220, generating a pricing report in response to the initial vehicle information S230, receiving updated information of the vehicle through maintenance records S240, and updating the pricing report S250. As in the method S100 above, a correlation between maintenance, vehicle condition state and its timing, and vehicle value can be established. Variations of the methods S100 and S200 can preferably be used interchangeably and used in any suitable combination. The method functions to use various events during the ownership of a vehicle to incrementally build out information used in pricing a vehicle; paragraph 0073).

The Hyatt-Merg-McQuade-Helstab combination is directed towards vehicle inspection systems. Areshidze is directed towards a method and system for generating vehicle inspection report. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Helstab combination with Areshidze because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade-Helstab combination to include Areshidze’s feature for training a machine learning module of an inspection system incorporating a server and the smart mobile computing device based at least in part on at least one of the obtained parameter or vehicle information of the identified type of the vehicle, in the manner claimed, would serve the motivation of providing better predictions of vehicle value (Areshidze at paragraph 0013), or in the pursuit of utilizing data analysis of maintenance costs, vehicle conditions, and sales data to generate predictions of the impact of particular maintenance tasks for various vehicles (Areshidze at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

20.	Claims 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in view of Helstab, in view of Millard, in further view of Areshidze.

As per claim 19, the Hyatt-Merg-McQuade-Helstab-Millard combination teaches the system of claim 14. While Hyatt teaches an estimated maintenance cost (claim 10: “A system for managing maintenance and inspection of a plurality of vehicles, comprising: a service provider computer to store and provide data including at least one of estimated maintenance cost, service provider location, and service provider schedule”), and Merg teaches a life expectancy associated with the vehicle (paragraph 0029: “The vehicle repair database 122 may include original equipment manufacturer (e.g., automakers or part suppliers) information including component-specific information such as component specification, wiring diagrams, diagnostic flow charts, calibration procedures, life expectancy, etc.”), the Hyatt-Merg-McQuade-Helstab-Millard combination does not explicitly teach wherein the health score is indicative of at least one of a monetary value, maintenance cost or a predictive remainder life associated with the vehicle. However, Areshidze in the analogous art of vehicle inspection systems teaches this concept. Areshidze teaches:

wherein the health score is indicative of at least one of a monetary value, maintenance cost or a predictive remainder life associated with the vehicle (paragraph 0018, discussing that a vehicle maintenance platform is preferably used to generate informative reports on maintenance tasks. A vehicle maintenance platform may be used by a plurality of car/vehicle repair shops to provide customers or potential customers with estimates of expected vehicle costs in the future and to better communicate the value of repairs. For example, a mechanic could enter vehicle information and then generate a maintenance report showing the cost of fix, the expected impact on the value of the vehicle and scenarios relating to other predicted maintenance costs in the future [i.e., health score indicative of maintenance cost]; paragraph 0046, discussing that updating the pricing report preferably provides greater resolution on the expected price. For example, an initial pricing report may provide a range for a minimum price, and the spread of the range may be reduced in response to the vehicle inspection report. The minimum price may alternatively be resolved to a fixed value; paragraph 0047, discussing that updating the pricing report preferably includes processing the vehicle profile with basic information used in the initial pricing report and inspection information from the vehicle inspection report. The collected information can be analyzed using the vehicle value data system to generate a prediction of related to the sale of the vehicle. The prediction can include expected sales price, expected time windows, comparisons to other time windows or locations, and/or any suitable analysis [i.e., generating a prediction indicative of an expected sales price suggests a health score indicative of a monetary value]; paragraph 0064, discussing that the method can be useful in helping an owner understand the value of a vehicle. It can additionally be used to show predicted maintenance costs and the impact of those maintenance tasks on a vehicle's value. This may be useful in deciding if optional maintenance should be performed. This may alternatively be useful in deciding when to sell a vehicle. In one variation, this may be applied by a company managing a fleet of vehicles. A rental car company, a shipping/delivery company, a taxi/rideshare company, and/or any suitable company with multiple vehicles could potentially benefit from receiving reports or viewing a dashboard reporting on. Method S200 could be used in budgeting vehicle maintenance costs for all vehicles and/or making adjustments to mitigate costs. In this implementation, method S200 is applied across a fleet of vehicles and a report on fleet value and/or costs can be generated. paragraphs 0024, 0060, 0066).

The Hyatt-Merg-McQuade-Helstab-Millard combination is directed to features for vehicle inspection and diagnostics. Areshidze is directed towards a method and system for generating vehicle inspection report. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Helstab-Millard combination with Areshidze because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade-Helstab-Millard combination to include Areshidze’s feature for providing a health score indicative of at least one of a monetary value, maintenance cost or a predictive remainder life associated with the vehicle, in the manner claimed, would serve the motivation of providing better predictions of vehicle value (Areshidze at paragraph 0013), or in the pursuit of utilizing data analysis of maintenance costs, vehicle conditions, and sales data to generate predictions of the impact of particular maintenance tasks for various vehicles (Areshidze at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 35 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 18 and 19, as discussed above. 

21.	Claims 20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt in view of Merg, in view of McQuade, in view of Helstab, in further view of Hanson et al., Pub. No.: US 2017/0352104 A1, [hereinafter Hanson].

As per claim 20, the Hyatt-Merg-McQuade-Helstab combination teaches the system of claim 1. Hyatt teaches wherein the server is configured to connect with at least one historical information source to obtain historical data of the vehicle, the at least one historical information source comprising a database server having historical information of at least one vehicle information (paragraph 0028, discussing that database 110 can be a relational database identifying each vehicle by its VIN number or another unique number (i.e., a tag) generated for the vehicle. The tag can identify vehicle specific attributes...The service management platform can use asset and component tags as well as service histories of the assets to identify possible warranty coverage for replacement parts and to alert the user of such coverage. The platform can be configured to provide access to manufacturer and replacement part warranty coverage information stored in database 110 [i.e., at least one historical information source comprising a database server having historical information of at least one vehicle information] or provide access to such information over network 115 through the platform to the servers of the manufacturers or parts suppliers; paragraph 0052, discussing that once a service is completed the service event folder for that event can be closed by service management server 105 and tagged to the asset profile so that the asset history is complete; paragraph 0062, discussing that vehicle asset profile allows a user to manage a vehicle/asset profile and specify the type of the asset, service schedules, detailed component list associated with the asset, history of past service events and any on-going service events associated with the asset; paragraph 0094, discussing that in one embodiment service management server 105 can comprise a single server configured to both collect data from a plurality of data sources related to the parties and the service of the assets and to determine service requirements for the assets, collect and distribute asset specific data for managing the service requirements of the assets, facilitate communication between parties to a service event, and maintain current and historical data about the service event  [i.e., obtain historical data of the vehicle]…; paragraph 0078).

The Hyatt-Merg-McQuade-Helstab combination does not explicitly teach wherein a detection of a change in the VIN from the database server results in a determination of an alteration or fraud related to the vehicle. However, Hanson in the analogous art of vehicle damage detection systems teaches this concept. Hanson teaches: 

wherein a detection of a change in the VIN from the database server results in a determination of an alteration or fraud related to the vehicle (abstract, discussing systems and methods for automatically determining damage information and publishing said damage information; paragraph 0047, discussing that in certain aspects, enhanced claims processing system 300 may be configured to detect fraudulent claims. For instance, the automated questionnaire discussed above may also ask about an accident associated with the claim. The answers to the questions regarding the accident may be compared to the actual damage or sensor or OBDII readings associated with insured item 301. If enhanced claims processing system 300 determines that there are discrepancies between the actual damage or sensor or OBDII readings associated with insured item 301 as assessed by sensors 305 and a description of the damage provided in the answers to the automated questionnaire, then enhanced claims processing system 300 may notify a claims adjuster to intervene or take other action such as to terminate the claim. Also, if insured item 301 is a vehicle, enhanced claims processing system 300 may compare particulars about the vehicle (e.g., make, model, year of manufacture, VIN, etc.) to previously obtained vehicle information (e.g., stored in a memory associated with the enhanced claims processing system 300 and/or on file with an entity managing the system) for detecting fraud [i.e., comparing particular about a vehicle including the VIN to VIN information stored in a memory associated with the enhanced claims processing system 300 and/or on file with an entity managing the system for detecting fraud suggests wherein a detection of a change in the VIN from the database server results in a determination of an alteration or fraud related to the vehicle]. Further, if after further analysis, the number of false positives for detecting fraud is beyond a predetermined threshold, the algorithm and/or questions used to detect fraud may be adjusted accordingly).

The Hyatt-Merg-McQuade-Helstab combination is directed towards vehicle inspection systems. Hanson is directed towards systems and methods for automatically detecting vehicle damage. Therefore they are deemed to be analogous as they both are directed towards vehicle inspection systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Hyatt-Merg-McQuade-Helstab combination with Hanson because the references are analogous art because they are both directed to solutions for service management including vehicle inspection and repair, which falls within applicant’s field of endeavor (systems for inspecting vehicles), and because modifying the Hyatt-Merg-McQuade-Helstab combination to include Hanson’s feature for providing a determination of an alteration or fraud related to the vehicle, in the manner claimed, would serve the motivation of determining discrepancies between information associated with the vehicle (Hanson at paragraph 0047), thereby facilitating detection of fraud indicia; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 36 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 20, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Loosararian et al., Pub. No.: US 2020/0262261 A1 – describes an inspection data validation circuit that determines an inspection data validity value that provides a data validity description in response to the refined inspection data.
B.	St. Denis et al., Pub. No.: US 2012/0297337 A1 – describes a computer-assisted inspection system that provides computer architectures and software controlled algorithms to automatically provide vehicle inspections and repair recommendations. Further describes that he inspection appliance may validate the inputted information for internal consistency and/or compliance with rules. The inspection appliance may, for example, warn the inspector that he or she has forgotten certain information or has entered it incorrectly.
C.	Couch, Pub. No.: US 2007/0293997 A1 – describes computer systems for use in inspecting vehicles. Further describes validating inputted information and generating exception warnings if the inputted inspection information is incomplete or inconsistent.
D.	Abulkhair, Maysoon, et al. "Car inspection system." Procedia Manufacturing 3 (2015): 3128-3135 – describes processes for car’s check-up and inspection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683